Citation Nr: 1509996	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  98-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on essentially continuous active duty from December 1958 to October 1980.  He died in March 1993.  The Appellant is his widow. 

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 1998 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina Regional Office (RO) that denied entitlement to service connection for the cause of the Veteran's death. 

In April 2003, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2006 Memorandum decision, the Court set aside the April 2003 Board decision and remanded the matter for proceedings consistent with its findings and determination.  

After remanding the case for further development in May 2007 and May 2008, the Board in January 2009, again denied the claim.  The appellant again appealed the decision to the Court.  In an April 2010 Memorandum decision, the Court set aside the Board's January 2009 decision and remanded the issue for further development.  The case was remanded for further development in November 2010 and December 2013.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran died in March 1993 due to carcinomatosis - rule out pancreas - rule out lung, due to or as a consequence of malnourishment, due to or as a consequence of dementia.  An autopsy was performed.  Pancreatic adenocarcinoma leading to congestive heart failure was identified as the cause of death.  At the time of his demise, the Veteran was service connected for hypertension and peripheral neuropathy of both lower extremities secondary to alcoholism.

Following the Board's November 2010 remand the claims folder was referred to a board-certified gastroenterologist for a comprehensive review of the evidence and a medical opinion.  This was performed in April 2013 by a VA physician's assistant under the aegis of a board-certified VA gastroenterologist.

In December 2013, the Board remanded the case for a supplementary opinion by the VA gastroenterologist to address whether it was at least as likely as not that in-service heavy alcohol use was a causative or contributing factor in the development of pancreatic cancer.  Further, the VA gastroenterologist was to address whether it was at least as likely as not that:

* the gastrointestinal symptoms/conditions the Veteran was treated for in service contributed substantially and materially to death, combined to cause death, or aided and/or lent assistance to producing death.  In this regard, the examiner was to specifically define and provide an explanation as to why gastrointestinal symptoms in service were "self limiting."

* the Veteran's service-connected hypertension and bilateral lower extremity peripheral neuropathy secondary to alcoholism contributed substantially or materially, combined to cause death, or aided or lent assistance to producing death.
 
* the Veteran's heavy alcohol use in service contributed substantially or materially, combined to cause death, or aided or lent assistance to producing death.

The gastroenterologist was to provide a complete rationale for any and all opinions offered.

In September 2014, the appellant's attorney argued that the July 2014 opinion prepared in response to the December 2013 remand was inadequate.  In this regard, it was noted that the gastroenterologist stated that "[t]he relationship between alcohol use and pancreatic cancer is not well established and reports in the medical literature are conflicting."   The attorney noted, however, that it was unknown what was unclear or conflicting about the medical literature because the gastroenterologist referenced no medical studies and failed to recognize the favorable medical literature submitted to the Board in July 2013 which noted that there were several independent risk factors for the development of pancreatic cancer including heavy alcohol intake.  The attorney also noted that the gastroenterologist failed to "define and provide an explanation as to why gastrointestinal symptoms in service were 'self-limiting.'" 

The Board agrees that the gastroenterologist who provided the medical opinion in July 2014 did not fully address the questions asked by the Board.  As such, it is the Board's opinion that the case be remanded for an additional medical opinion by a different gastroenterologist.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A board-certified gastroenterologist who never treated the Veteran or reviewed his claims folder must be provided access to the Veteran's VBMS and Virtual VA files.  The gastroenterologist is directed to review of all of the evidence of record to specifically include all service medical records that appear to show possible in-service treatment for symptoms arguably similar to those shown in the months prior to the Veteran's death.  Thereafter, the gastroenterologist must prepare a report and opinion that addresses: 

a) Whether it is at least as likely as not that in-service heavy alcohol use was a causative or contributing factor in the development of the Veteran's pancreatic cancer.

b) Whether it is at least as likely as not that the gastrointestinal symptoms/conditions for which the Veteran was treated for in service contributed substantially and materially to his death, combined to cause his death, or aided and/or lent assistance to producing his death.  If inservice gastrointestinal symptoms are found to be "self-limiting" the examiner must explain why.

c)  Whether it is at least as likely as not that the Veteran's service-connected hypertension and bilateral lower extremity peripheral neuropathy secondary to alcoholism contributed substantially or materially, combined to cause death, or aided or lent assistance to producing his death.

d) Whether it is at least as likely as not that the Veteran's heavy alcohol use in service contributed substantially or materially, combined to cause death, or aided or lent assistance to producing his death.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The gastroenterologist must provide a complete rationale for any opinion provided.

2.  After the development requested has been completed, the examination report must be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures must be implemented at once.  

3.  The case must then be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant and her attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




